[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ARTICULATION
The court denied the defendant, Alfred Alvarez's motion to cite in as a party defendant, Arthur P. Peterson, on January 19, 1994 because any action against him is barred by the two year statute of limitations. The accident occurred on April 14, 1989. The motion to cite in is dated December 16, 1993. Accordingly, Peterson is immune from liability.
Under Connecticut General Statutes 52-102 (2) ". . .no person who is immune from liability shall be made a defendant in the controversy."
The motion to cite in Peterson is hereby denied.
Hurley, J.